MEMORANDUM **
California state prisoner Ras Adisa Gamba Oluwa appeals pro se from the district court judgment dismissing his 28 U.S.C. § 2254 petition as second or successive. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Oluwa contends that 28 U.S.C. § 2244(b) does not apply to petitions challenging state prison administrative decisions. We reject this contention. See 28 U.S.C. § 2244(b); cf. White v. Lambert, 370 F.3d 1002, 1011 (9th Cir.2004) (contrasting the text of § 2244(b) with the text of 28 U.S.C. § 2253(c)(1)(A) in determining that the latter does not apply to challenges to prison administrative decisions).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.